Omansky v 160 Chambers St. Owners, Inc. (2018 NY Slip Op 01258)





Omansky v 160 Chambers St. Owners, Inc.


2018 NY Slip Op 01258


Decided on February 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2018

Tom, J.P., Kapnick, Webber, Oing, JJ.


5794 603738/08

[*1]Lawrence A. Omansky, Plaintiff-Appellant,
v 160 Chambers Street Owners, Inc., et. al., Defendants-Respondents.


Lawrence A. Omansky, New York, appellant pro se.
Kucker & Bruh, LLP, New York (Nativ Winiarsky of counsel), for respondents.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered on or about January 25, 2016, to the extent it awarded defendant 160 Chambers Street Owners, Inc. (Cooperative) legal fees in connection with the commercial holdover proceeding in an amount to be determined by a special referee, unanimously affirmed, and appeal therefrom otherwise dismissed, with costs.	Plaintiff appeals from the order to the extent it purportedly dismissed the third cause of action wherein he seeks damages for defendant Cooperative's failure to repair the skylights in his residential unit. However, defendants contend, and Supreme Court, in a subsequent order, agrees, that plaintiff's third cause of action was never dismissed (see Omansky v 160 Chambers Street Owners, Inc. , 2017 NY Slip Op 31798[U], *5 [Sup Ct, NY County 2017]). Thus, plaintiff is not aggrieved (CPLR 5511).
Plaintiff also appeals from the order to the extent it awarded the Cooperative attorneys' fees from him in connection with the holdover proceeding granting judgment of possession to the Cooperative. However, the award of attorneys' fees was proper since the plain terms of the lease on the commercial space grants attorneys' fees to the prevailing party (see e.g. Continental Ins. Co. v 115-123 W. 29th St. Owners Corp. , 275 AD2d 604 [1st Dept 2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 22, 2018
CLERK